EXHIBIT 10.6

TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT is effective March __, 2008 (the “Effective Date”) by
and between New Era Studios, Inc., a Nevada corporation (the “Company”),
Silvergraph International, Inc., a Nevada corporation, (“Silvergraph”) and the
undersigned (collectively as “Executives” and individually “Executive”).




RECITAL




WHEREAS, the Company and Executives desire to terminate the employment
agreements entered into by the Company and each Executive dated June 9, 2006
and, subject to certain conditions precedents as enumerated below, exchange
un-received salary, if any, for common stock of Silvergraph, the Company’s
parent company, at a price per share of $.08.  




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing and of the covenants contained
herein, the Company, Executives and Silvergraph agree as follows:




1.

Termination.  As of the Effective Date, the Company and each Executive hereby
terminates the below referenced employment agreements and each Executive
expressly releases the Company from all known and unknown claims which may be
derived from his employment or the terms of his respective employment agreement.




a.

Employment Agreement by and between James R. Martin and the Company dated June
9, 2006;




b.

Employment Agreement by and between William W. Lee and the Company dated June 9,
2006;




c.

Employment Agreement by and between James R. Simpson and the Company dated June
9, 2006.




2.

Back Salary and Exchange.   As set forth in the grid below, each Executive’s
Outstanding Unpaid Salary shall remain as outstanding unpaid salary on the books
and records of the Company until such time as it is paid or Silvergraph merges
with a separate company unaffiliated with any of the Executives.   Simultaneous
to such a merger, each Executive shall exchange his respective outstanding upaid
salary for common stock in Silvergraph at a price per share of $.08 (the
“Exchange Price”) Upon such a merger, the Company will have the right to affect
such an exchange without further consent of Executive, by instructing
Silvergraph’s transfer agent to deliver a certificate in the amount shares set
forth in the below grid, subject to any Stock Splits, Combinations and Dividends
Silvergraph may effect prior to the exchange.  








--------------------------------------------------------------------------------




 

 

James R. Martin

 

William W. Lee

 

James R. Simpson

Outstanding Unpaid Salary

$

12,451.90

$

8,884.59

$

22,615.32

Common Shares upon Merger

 

155,649

 

111,057

 

282,692




3.

Stock Splits, Combinations and Dividends.  If the shares of common stock of
Silvergraph are subdivided or combined into a greater or smaller number of
shares of common stock, or if a dividend is paid on the common stock in shares
of common stock, the Exchange Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Silvergraph common stock outstanding immediately after such event
bears to the total number of shares of Silvergraph common stock outstanding
immediately prior to such event.




4.  

Severability.  The provisions of this Agreement are severable, and, if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions of this Agreement and any partially
unenforceable provision of this Agreement, to the extent enforceable in any
jurisdiction, shall nevertheless be binding and enforceable hereunder. If any
provision of this Agreement is invalid in part or in whole, it will be deemed to
have been amended, whether as to time, area covered or otherwise, as and to the
extent required for its validity under applicable law and, as so amended, will
be enforceable.




5.  

Construction.  This Agreement shall be construed and interpreted under and be
governed by and enforced according to the laws of the State of California.  The
captions and headings set forth in this Agreement are for convenience and
reference only and shall not be deemed to construe or interpret any term or
provision set forth in this Agreement.  




6.  

Benefit.  This Agreement shall inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.




7.  

Entire Agreement.  This instrument contains the entire agreement of the parties.
 It may not be changed orally but only by an agreement in writing, signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought.





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




SILVERGRAPH INTERNATIONAL, INC.




 

By:

/s/ James R. Simpson

 

Title:

Chief Executive Officer













NEW ERA STUDIOS, INC.




 

By:

/s/William L. Lee

 

Title:

President










 

JAMES R. SIMPSON

 

 

 

/s/ James R. Simpson

 

 

 

 

 

WILLIAM W. LEE

 

 

 

/s/ William W. Lee

 

 

 

 

 

JAMES R. MARTIN

 

 

 

/s/ James R. Martin











3


